In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 01-3648
JOHN DOE and JANE DOE, individually and on behalf
of their minor son, JOHN DOE, JR., and JOHN ROE and
JANE ROE, 1-7, and GREENDALE BAPTIST CHURCH AND
ACADEMY,
                                        Plaintiffs-Appellants,
                           v.


CARLA HECK, individually and in her official capacity
as a case worker for the Bureau of Milwaukee Child
Welfare, JOHN WICHMAN, individually and in his
official capacity as a case worker for the Bureau of
Milwaukee Child Welfare, and CHRISTINE HANSEN,
individually and in her official capacity as a service
manager for the Bureau of Milwaukee Child Welfare,
                                            Defendants-Appellees.
                         ____________
            Appeal from the United States District Court
               for the Eastern District of Wisconsin.
              No. 99 C 907—J. P. Stadtmueller, Judge.
                         ____________
      ARGUED MAY 30, 2002—DECIDED APRIL 16, 2003
                    ____________


  Before FLAUM, Chief Judge, and HARLINGTON WOOD, JR.,
and MANION, Circuit Judges.
2                                               No. 01-3648

   MANION, Circuit Judge. Several weeks after learning that
administrators of the Greendale Baptist Church and Acad-
emy used corporal punishment as a form of discipline
in primary grade school, caseworkers for the Bureau of
Milwaukee Child Welfare initiated an investigation for
child abuse. Over the objection of the Academy’s principal,
and without a warrant or parental notification or consent,
the caseworkers removed eleven-year-old John Doe Jr.
from his fourth-grade classroom and interviewed him
about corporal punishment that he and other students may
have received and certain family matters. Thereafter, the
caseworkers unsuccessfully attempted to interview John
Jr.’s parents and sister, and threatened to remove the Doe
children from their parents’ custody. The caseworkers also
attempted, on a separate occasion, to interview other stu-
dents at the Academy, whom John Jr. had identified as
having been spanked, but the principal at the school flatly
refused to grant them access to the children without a
court order or parental consent. The Bureau eventually
ended its investigation due to lack of information, and the
Academy and parents filed suit against three child welfare
caseworkers, in both their individual and official capac-
ities, alleging that the manner in which they handled the
investigation violated their rights under the Fourth and
Fourteenth Amendments to the United States Constitu-
tion. The defendant caseworkers filed a motion for sum-
mary judgment, arguing that they were entitled to quali-
fied immunity from the plaintiffs’ suit. The district court
granted the motion, and the plaintiffs appeal. Although
we conclude that some of the actions taken by the defen-
dants during the course of the Bureau’s investigation were
unconstitutional, we, nevertheless, agree with the district
court that the caseworkers are entitled to qualified immu-
nity from plaintiffs’ suit. The district court’s decision is,
therefore, affirmed.
No. 01-3648                                                  3

                              I.
   The Bureau of Milwaukee Child Welfare (“Bureau”),
a division of the Wisconsin Department of Health and Fam-
ily Services (“Department”), provides child abuse preven-
tion and related services in Milwaukee County. The Bu-
reau receives reports of child maltreatment at its intake
office. When an intake screener receives a call, he drafts an
intake form to “screen in” or “screen out” the report for
investigation. If the report is screened in, an intake super-
visor will assign it an urgency level to determine how
quickly an investigation must be initiated. Although state
law technically requires a 24-hour response to all screened-
in reports, Bureau guidelines separate reports into three
categories: (1) 0-2 hour response; (2) 24-hour response;
and (3) 2-5 day response. Once an urgency level has been
assigned by the intake supervisor, the intake office then
opens a file and e-mails it to one of the five field offices,
each covering a particular geographic area. After the file
is received by a field office, a site supervisor assigns the
file to a caseworker, who is then required to contact the
reporter(s) (of child abuse), “collateral contacts” (i.e., eye-
witnesses or others with knowledge of the situation),
and the alleged maltreater, and to document all such con-
tacts. The Bureau’s “Investigation Standards” establish
the protocols for investigating different types of alleged
maltreaters. For example, if the alleged maltreater is a
parent, the caseworker must, in descending order, inter-
view the child, any siblings, the non-maltreating parent
(if applicable), and the maltreating parent. Caseworkers
must also investigate: (1) physical evidence (e.g., injuries);
(2) “systems assessment” information about the child
and family; and (3) reports from anyone with information
about the case. Based on all of the foregoing information,
the caseworker and supervisor assigned to the case must
4                                                  No. 01-3648

then determine whether to substantiate that maltreatment
                     1
has indeed occurred.
  On September 8, 1998, the Bureau received a letter
claiming that a ten-year-old female student, M.G., had
been bruised by a spanking that she received at Greendale
Baptist Church and Academy, Inc. (“Greendale” or the
“Academy”), a private Christian school. The Bureau took
no action on this letter, neither screening it in nor screen-
ing it out. On September 30, 1998, the individual respon-
sible for reporting the incident sent a second letter to the
Bureau because it had not yet responded to the first one.
The Bureau did not process either report of maltreatment,
however, until November 3, 1998, when, nearly two months
after the initial complaint, it was given a 24-hour urgency
designation and assigned to John Wichman, an experi-
enced Bureau caseworker.
  On November 4, 1998, Wichman interviewed Mrs. P.,
M.G.’s guardian and great-grandmother, to discuss the
allegation of mistreatment. Mrs. P. told Wichman that M.G.
(then a third-grader) had been spanked twice by Green-
dale’s principal, Troy Bond, within the first two weeks
of the school year, and that she noticed a bruise on the
girl’s back after the second spanking. Mrs. P stated that
neither she nor her husband physically disciplined M.G.,
that she disagreed with Greendale’s corporal punish-
ment policy, and that she withdrew the child from the
school shortly after the second spanking. She also ex-
pressed concern for the other students at Greendale, and
provided Wichman with a copy of the Academy’s hand-


1
   According to the Bureau’s Investigation Standards, substantia-
tion depends on four primary sources of information: (1) observa-
tion and interviews with principal sources; (2) interviews with
secondary sources; (3) agency records; and (4) written reports
from other professionals.
No. 01-3648                                                    5
                                                               2
book, which outlined the school’s disciplinary policy.
Finally, Mrs. P. told Wichman that she had talked to the
police about the situation, and that they had advised her



2
  When a child is enrolled at Greendale, parents are given a
copy of the school’s “Parent/Student Handbook.” During the
relevant time period, this handbook included the following
section on “disciplinary procedures”:
    MARK SYSTEM
    The mark system will be used for enforcing discipline and
    control in the classroom. Penalties for marks are at the
    discretion of the individual teacher. Marks are accumulated
    weekly for students in all elementary grades, and they begin
    each week with a clean record. Three marks in one day or
    four marks in one week will result in 1 swat to be adminis-
    tered the same day the last mark was given.
    MARK OFFENSES
    First Mark       Verbal reprimand
    Second Mark      Note sent home to parents
    Third Mark       Student sent to office to meet with princi-
                     pal. Fifteen-minute detention after school
                     the next school day
    Fourth Mark      Student meets with principal for 1 swat
    MAJOR OFFENSES
    The child will be sent immediately to the principal for
    disciplinary action, and the parent will be notified. An
    attempt will be made to notify the parents when corporal
    punishment is needed; however, a swat will be given
    regardless [sic] if the parent can be reached or not. All
    discipline must be given the same day as the offenses
    were made, and the principal will administer the swat.
    Parents should deal with each mark at home to deter get-
    ting enough marks for a swat.
6                                               No. 01-3648

that nothing could be done without pictures of the alleged
injury—pictures she had not taken.
  Nearly two weeks later, on November 16, 1998, Wichman
interviewed M.G. alone to discuss the spankings she
received while attending Greendale. M.G. described the
spankings to Wichman, indicating that the first time physi-
cal punishment was given for inappropriate behavior (e.g.,
lying), and the second time was due to rule violations
that she claimed were not her fault. She stated that the
second paddling was administered above the rear area,
approximately six inches above her tailbone, and that she
had struggled to get away from Bond. M.G. also informed
Wichman that she knew of at least one other student, a
boy named John (i.e., plaintiff John Doe Jr.), who had been
spanked by Bond as well. She did not say, however, that
John Jr. had been hurt by the spanking. Based solely on the
statements of Mrs. P. and M.G., Wichman concluded that
M.G. had been bruised by the second spanking.
  The next day, on November 17, 1998, Wichman met
with his supervisor, Christine Hansen, to discuss his con-
tacts with Mrs. P and M.G.; specifically, the injury M.G. had
allegedly received as a result of the second spanking
administered to her by Bond and M.G.’s assertion that
another student at Greendale had been spanked as well.
Wichman expressed his concern to Hansen that: (1) “the
principal may have been out of control in administering
the physical punishment to [M.G.], and may have been
out of control at other times with other children, and may
be again when administering this type of punishment”;
(2) young children “were being subject to this type of phys-
No. 01-3648                                                7
                3
ical discipline”; (3) “the parent/student handbook spec-
ified this type of punishment was used”; and (4) “a num-
ber of the parents [might have] prior Child Protective Ser-
vices referrals.” After reviewing the Greendale parent/
student handbook and Wichman’s written reports of his
interviews with Mrs. P. and M.G., Hansen “decided that
the report of abuse as to [M.G.] could be substantiated
because there was credible evidence from the student
and [her guardian] that the abuse had occurred. . . . [and]
that further investigation into the circumstances of the
second child [identified by M.G. as having] been swatted
                4
was in order.” The decision to substantiate M.G.’s abuse
was contrary to Bureau’s Investigation Standards, which
provide that substantiation can occur only after the as-
signed caseworker has obtained statements from all “per-
tinent persons,” including the alleged maltreater and any
eyewitnesses. At the time Hansen made the decision to
substantiate Bond, Wichman had not interviewed Bond
or M.G.’s teacher, Carol Finck, who was present during
both of the girl’s spankings.
  On November 25, 1998, Wichman interviewed M.G.
again to obtain a physical description of the student
she identified during the first interview as having been
spanked by Bond. On December 7, 1998, at Hansen’s be-


3
  Greendale educates children from kindergarten to fourth
grade.
4
  The decision to expand the investigation to include other
students at Greendale came after Hansen and Wichman con-
sulted with Bureau attorney, Barb Reinhold. According to
Hansen, “[a] framework was provided to us by our attorney,
and we implemented the framework. . . . [to] identif[y] other
children who [M.G.] thought may have been hit like she had
been . . . .”
8                                                    No. 01-3648

hest, Wichman prepared an internal case summary on the
alleged spanking of John Doe Jr. and “the allegations in
regards to corporal punishment that has [sic] been uncov-
ered at the Greendale Baptist Academy.” After reviewing
the case summary, and consulting with Bureau attorney
Reinhold, Hansen concluded that it would be appropriate
for a caseworker to interview John Doe Jr. at the school.
She also determined that John Jr.’s parents should not be
notified of the interview, believing that they might be
complicit in any abuse that may have occurred, since
they presumably knew of the school’s corporal punish-
ment policy but did not prevent their child from being
spanked.
  In order to facilitate the expanded investigation, Hansen
and Reinhold directed Wichman to complete an intake
referral form for John Doe Jr., which he did on December 14,
1998. On that form, Wichman noted his opinion “[t]hat
any child in the Academy that has been physically disci-
plined in the manner that this [case]worker’s assessment
ha[s] revealed, should be also assessed for CPS services.”
Finally, more than three months after the first complaint,
the report was screened in for a 24-hour investigation,
and, on December 15, 1998, the file was assigned to Carla
Heck, another Bureau caseworker.
  On December 16, 1998, Wichman and Heck went to
                                   5
Greendale to interview John Doe Jr. They did not call the
school ahead of time because Bond, the principal, was the


5
  The district court noted that although “Ms. Heck presumably
discussed the case with Mr. Wichman [before visiting Green-
dale] . . . [she] did not document any discussions she may have
had,” and that “[t]his apparent failure violated [Bureau] ‘proto-
col,’ which indicates that all contacts with a reporter (even a co-
worker) should be documented.”
No. 01-3648                                                   9

alleged maltreater. Prior to their departure, Bureau “super-
visors and upper management,” which included Bureau
attorney Reinhold, advised Wichman and Heck that if
John Jr. identified other children who had been spanked,
they were required to make referrals on those children
in the same manner that John Jr. had been referred.
Wichman and Heck also took along a copy of Wis. Stat.
§ 48.981(3)(c)1, which provides, inter alia, that “[t]he agency
may contact, observe or interview the child at any loca-
tion without permission from the child’s parent, guardian
or legal custodian if necessary to determine if the child is
in need of protection or services, except that the person
making the investigation may enter a child’s dwelling only
with permission from the child’s parent, guardian or legal
custodian or after obtaining a court order.” Both Wichman
and Heck believed, from training and as a matter of Bu-
reau policy, that this statute gave them the authority to
interview John Jr. at Greendale without a court order or the
                                      6
consent of his parents or the school.
  At approximately 2:15 p.m., Wichman and Heck en-
tered the foyer of Greendale Baptist Church (the school is
located inside the church building). When Principal Bond
came out of his office to greet them, Wichman and Heck
advised him that they were with the Bureau and had
come to the school to interview a student. After requesting
and receiving proper identification, Bond asked them to
identify the child they wished to interview. Wichman and
Heck then gave Bond a physical description of the child
and a first name (“John”), which Bond immediately recog-


6
   Section 48.981(3)(c)(1) has been interpreted as providing
Bureau caseworkers with the authority to interview children
at school without the permission of parents or school personnel.
See 79 Wis. Op. Atty. Gen. 49 (1990).
10                                             No. 01-3648

nized as John Doe Jr. Bond asked Wichman and Heck to
wait in the foyer while he notified the church’s assistant
pastor, Gary Holloway, of their intent to interview John
Jr. Shortly thereafter, Bond returned to the foyer with
Holloway. Holloway asked Wichman and Heck whether
he was legally required to allow them to interview the
boy. Wichman and Heck told Holloway that he was re-
quired to allow them to conduct the interview, provided
him with a copy of § 48.981(3)(c)1, and advised him that
the statute gave them the authority to interview the child
at school without notice or parental consent. Holloway
stated that it was his understanding that a court order was
required before a private school could be forced to allow
such an interview to take place on its premises. Wichman
told Holloway that a private school was no different than
a public school under the statute, and that they had the
authority to conduct the interview at the school. Heck
stated that they could call the police, who would then
force the school to allow the interview in short order.
Holloway then asked what the interview would involve,
and whether he or Bond could be present during the
questioning. Wichman and Heck stated that their inves-
tigation was confidential, that they were not at liberty to
disclose the purpose of the interview, and that neither
Bond nor Holloway could be present during the interview.
At this point, Bond and Holloway told Wichman and Heck
that they were not going to allow the caseworkers to in-
terview John Jr. without a court order, and suggested that
the police be called to intervene in the matter. Wichman
then left the building and called the police from his cellu-
lar phone.
  Shortly thereafter, Officer Michael Adamczak arrived
on the scene and met with Wichman and Heck in the
church’s parking lot. Unsure of how to proceed, Adamczak
called the police station and requested guidance from his
No. 01-3648                                                11

supervisor, Captain Robert Dams, on how to handle the
matter. Dams called the local district attorney’s office, and
received confirmation that § 48.981(3)(c)1 gave the case-
workers the authority to interview children suspected
of abuse on school premises without having to notify or
obtain the consent of their parents or the school. Dams and
two other police officers then traveled to Greendale to as-
sist Adamczak in advising Bond and Holloway that the
caseworkers had the authority to interview John Doe Jr.
Although Holloway reluctantly agreed to allow the inter-
view, he remained apprehensive about doing so and ques-
tioned Dams about whether the caseworkers needed a
court order. Dams advised Holloway that “a court or-
der was not needed for an interview under exigent cir-
              7
cumstances,” and presented him with another copy of
§ 48.981(3)(c)1. After Dams made it clear that he was go-
ing to force the school to allow Wichman and Heck to
interview John Jr., Bond and Holloway allowed the case-
workers to proceed with their investigation. John Jr. was
then escorted to the nursery section of the church for the
interview.
  During the interview, John Doe Jr., a fourth-grader, told
Heck that Bond had spanked him once with a long wood-
en paddle approximately four months ago, and that he
held back tears during the spanking. He also stated that
after the spanking Bond and his teacher, Carol Finck (who
had witnessed the spanking), prayed with him. Although
she had not yet spoken with Bond or Finck, Heck immedi-
ately suspected that abuse had occurred “due to the fact
that a fourth-grade boy would admit to wanting to cry.”


7
  Although Dams made reference to “exigent circumstances,”
neither the caseworkers nor the police officers indicated that
they believed John Jr. was under any threat of immediate harm.
12                                                No. 01-3648

Heck also asked John Jr. whether his parents were aware
that he had been spanked. The boy indicated that they were
aware of the spanking. Heck then asked whether his par-
ents had ever paddled him at home. John Jr. stated that
both he and his sister had been spanked before by their
parents, and laughed as he told Heck of an incident where
the plastic paddle used by his parents to spank them
broke during a spanking of his sister. He then told Heck
that after the plastic paddle broke, his parents used a plastic
or metal spatula to spank them. Heck also asked John Jr.
about his father’s military history, where his father worked,
and where his sister attended school. Finally, Heck asked
John Jr. whether he knew of any other students at the
school who had been spanked. John Jr. stated that he was
aware of at least six other students, whom he identified
for Heck.
  After the interview, Wichman and Heck attempted to
interview Bond, but Bond declined to answer any of their
questions without an attorney present. Wichman then
gave Bond his business card, and requested that he call to
arrange a time when they could meet. Wichman and Heck
made no attempt, however, to interview Carol Finck, the
teacher who had witnessed the spankings administered
by Bond to both M.G. and John Doe Jr. The caseworkers
and police then drove to the Doe residence to interview
John Jr.’s parents, but they were not home. Heck left a note
for the Does, requesting that they contact her immediately
regarding an urgent matter. Later that day, Mrs. Doe
returned home, saw the card, and immediately called
Heck. Heck was not in at that time, and Mrs. Doe left her a
voice message. Within approximately fifteen minutes, Heck
called Mrs. Doe back to arrange a meeting. Mrs. Doe told
Heck that she was overwhelmed that the Bureau had
interviewed her son at school, but nonetheless agreed to
meet with her the following day at 3:00 p.m.
No. 01-3648                                             13

  On December 17, 1998, Mrs. Doe telephoned Heck
thirty minutes before their scheduled appointment to
reschedule the meeting for sometime after the holidays.
Heck asked why she was cancelling the appointment so
close to the time of the meeting. Mrs. Doe simply repeated
that it was necessary for her to reschedule the meeting.
Heck then became angry, informed Mrs. Doe that she
“could take this whole thing up a notch,” and “go to the
District Attorney with what I already have.” Heck also
stated that she did not believe Mrs. Doe was taking the
matter seriously and that she and her husband were
“hindering [the] investigation.” Mrs. Doe told Heck that
neither she nor her husband were attempting to hinder the
Bureau’s investigation, and that they both respected the
work performed by social workers. Prior to the conclu-
sion of the conversation, Mrs. Doe advised Heck that she
and her husband would be retaining an attorney, and that
she would have the attorney contact Heck regarding the
Bureau’s investigation of their family. Before Mrs. Doe
could say goodbye, Heck slammed the phone down,
hanging up on her. In her written report, Heck indicated
that “she [Mrs. Doe] cancelled the meeting and refused to
discuss anything further.”
  Later that day, Wichman called Greendale’s attorney,
Michael Dean, to set up an interview with Bond. Dean
proposed that they all meet at his office, but Wichman
demanded that the meeting take place at the Bureau.
Wichman then told Dean that if the meeting did not
take place at his office, he would simply report that Bond
had refused to be interviewed. After the conversation, Dean
wrote a letter to Wichman memorializing the offer to meet
at his office, but Wichman never responded to the letter
and made no further attempts to interview Bond. Instead,
Wichman misrepresented to Hansen and David Hergert,
14                                                  No. 01-3648

a deputy director with the Bureau, that Bond had flatly
refused to be interviewed.
   On December 18, 1998, Wichman and Heck went to
several private schools in the area in an attempt to inter-
view John Doe Jr.’s sister, but they were unable to locate
her. Later that afternoon, Heck called Mrs. Doe to sched-
ule an interview, but Mrs. Doe informed her that she and
her husband had not yet secured the services of an attor-
ney. Heck went on vacation on the next day, and did not
return until December 28, 1998. During her absence, how-
ever, Wichman continued to work on the case, and, on
December 21, 1998, conferred with Hansen and Bureau
attorney Reinhold on how to proceed with investigating
the possible maltreatment of the other children identified
by John Jr. as having been spanked by Bond. There was
some confusion on the appropriate course of action, as
the Bureau had little experience dealing with private schools
or individuals represented by counsel. There was also
some discussion of turning the entire matter over to the
police, but they eventually decided to open “companion”
                              8
files on all of the children. They also decided to inter-
view the children identified by John Jr. without notifying
or obtaining the consent of their parents, once again as-
suming that the parents were aware of the school’s disci-
plinary policy, had consented to it, and were not protect-
ing their children from being spanked by Bond.


8
  In one of Heck’s written reports, she indicated “it is un-
known whether the parents of children attending this school
[Greendale] are aware of the discipline techniques being used,”
that she was “not aware of any action taken by the school
in response to these incidents,” and that she felt “any child
attending this school who has been subjected to inappropri-
ate physical discipline should be assessed for [Bureau] services.”
No. 01-3648                                                 15

  On December 23, 1998, Wichman issued “mandatory”
reports on the other Greendale students being investigated.
Contrary to Bureau protocol, however, Wichman opened
a file on the corporation, “Greendale Baptist Academy,”
rather than on the specific children or parents. He did so
without the knowledge or consent of Hansen, who later
indicated that she had “no inkling” why Wichman had
handled the cases in such a manner. Using a church mem-
bership directory that he had taken from Greendale,
Wichman also ran background checks (for prior contacts
with the Bureau) on every family listed in the directory,
whether they had children enrolled at the school or not.
Although Hansen did not “exactly agree” with this action
because she “felt [it] a little too intrusive,” she did not ob-
ject to Wichman conducting the background checks.
  On December 28, 1998, at approximately 9:00 a.m., the
Does received a telephone call but chose not to answer
the phone, deciding instead to let the caller leave a voice
message. The caller did not leave a message, however,
and Mrs. Doe dialed star (*) 69 to ascertain where the call
had originated. This process revealed that the call had
been placed by someone at the Bureau. A few minutes
later, the phone rang again. Once again, the Does al-
lowed the call to go into their voice mail. This time, Heck,
having returned from vacation, left a voice message, in-
forming the Does that: (1) she had yet to hear from their
attorney; (2) if she did not heard from their attorney with-
in 24 hours, “the Bureau will take steps to . . . protect the
                                              9
children in your home . . . under Chapter 48”; and (3) “This


9
  Another Bureau supervisor, Iris Colon Lucio, testified in a
deposition that she considered Heck’s demand that the Does
provide her with the name of their attorney within 24 hours to
                                                 (continued...)
16                                                     No. 01-3648

is it! I am not messing around anymore!” (slamming the
phone down). This message upset the Does greatly be-
cause they interpreted it as a threat to remove their chil-
dren from their custody. Shortly after hearing Heck’s mes-
sage, the Does contacted their attorney, who immediately
called Heck to advise that she had been retained by the
Does but needed time to confer with them before an inter-
                        10
view could be arranged.
  That same day, Wichman had a meeting with Sergeant
Belli and Officer Adamczak of the Greendale Police De-
partment, during which he informed the officers that the
Bureau was still in the process of conducting its investiga-
tion of Greendale, and supplied them “with copies of
[Bureau] reports . . . a copy of the [school’s] handbook, the
church directory and some information [the Bureau]
received off of the Internet in regards to Bob Jones Univer-
sity.” Wichman also told the officers that if the Does did
not have their attorney contact the Bureau within the next
24 hours, he and Heck planned to go to their residence

9
  (...continued)
be unreasonable, noting that “[i]t’s not something that I would
say is generally—something we would request . . . .”
10
   Throughout the remainder of the Christmas season, the Does
allege that they “lived in constant fear that Ms. Heck or one of
her associates would come to [their] home and remove [their]
children,” and that this fear caused them: (1) to maintain “a
continual watch for strange vehicles, believing that Ms. Heck or
an associate might come in an unmarked car or van”; (2) not to
let their children play outside (during this time period) without
one of them present to “guard to [e]nsure no [Bureau] case
worker came for them”; (3) to put up blankets over their win-
dows to prevent Heck or anyone else with the Bureau from
monitoring their activities; and (4) to purchase a caller identifica-
tion system to screen any calls from Bureau caseworkers.
No. 01-3648                                                 17

and physically remove the children from their custody so
                                 11
that they might be interviewed. Finally, Wichman advised
the officers that “due to the large number of juveniles” that
needed to be interviewed, the Bureau would be seeking the
police department’s assistance in the near future.
   On January 6, 1999, Wichman, Heck, and Christopher
Partridge, another Bureau caseworker, went to Greendale
for the purpose of interviewing the six children identified
by John Doe Jr. as having been spanked by Bond. Not-
withstanding the degree of resistence they had previously
faced, the caseworkers made no attempt to obtain a court
order before attempting to interview these students. When
the caseworkers arrived at Greendale, Bond refused to al-
low them to interview any of the children without a court
order. Wichman advised Bond that the Bureau casework-
ers had the authority under state law to interview the
children on the school’s premises, and that, if necessary, he
would call the police to force him to comply with their
demand. Bond maintained that he would not allow the
caseworkers to speak with any of the children regardless
of any police involvement. At this point, the caseworkers
exited the building, entered the Bureau van, and began
calling various individuals for instructions on how to
proceed. Heck called Bureau attorney Reinhold to ask
for her advice. Partridge informed his supervisor, Mike
Kemp, of the stalemate. Kemp directed the caseworkers
to call the police for assistance, which Wichman did. After
fifty minutes of waiting outside, Wichman called the po-


11
  Christine Hansen testified in a deposition that Wichman’s
stated intention to the police that he would seek to remove
the Doe children from their parents’ custody, if true, would
have been illegal, a drastic step, and inconsistent with Bureau
protocol.
18                                              No. 01-3648

lice again. Two police officers eventually responded to
the call, but after conferring they all decided to return to
the police station for further deliberations. Upon arriving
at the police station, the caseworkers learned that the
school’s attorney, Michael Dean, had called the police
and requested that the caseworkers be barred from Green-
dale’s property as trespassers.
  Unsure of how to proceed, Heck called Reinhold again
and one of the police officers called the district attorney’s
office. It was determined that the caseworkers had the
authority to enter the school for the purpose of conduct-
ing interviews with the children. The caseworkers then
returned to Greendale, this time accompanied by four police
officers. Before re-entering the building, however, the
caseworkers received a call from Kemp, who cautioned
them not to push the matter too far. Once inside, the
caseworkers and police officers were met by Bond and
Dean. The police officers told them that the caseworkers
had a duty to investigate allegations of child abuse, and
that if Bond refused to grant the caseworkers access they
had no problem playing “hardball”—i.e., arrest Bond for
obstruction of justice. Dean advised the police that his
client was taking this position because the children were
in the physical custody of Greendale and the school did
not have the authority to grant the Bureau permission to
speak with the children without parental consent, remark-
ing, “I don’t know why they don’t just get an order from
a judge. If they get the order then we can’t do anything
about it.”
  Notwithstanding the threat of arrest, Bond refused to
allow the caseworkers to interview the children without
a court order or parental consent. The police officers and
caseworkers then made several calls to the district attor-
ney’s office and the Bureau to advise their superiors of
No. 01-3648                                                19

Bond’s refusal to give the caseworkers access to the chil-
dren. After conferring with Bureau supervisor Hergert, the
caseworkers abandoned their efforts to interview the chil-
dren due to the level of resistence they had encountered.
On her way out of the building, Heck told Bond, “This case
is not over yet, believe me.” Additionally, one of the offi-
cers informed Bond and Dean that a shift commander
would be coming to the school, and that there was a dis-
tinct possibility that the police department “would direct
their own investigation, which would include interview-
ing the children at the Academy.” The Does, in response
to the foregoing events, took their children to a friend’s
house later that evening to spend the night, fearing that
someone from the Bureau would come to their home and
attempt to remove their children from their custody. The
next day, Mrs. Doe purchased a cellular phone to en-
able her to keep in constant contact with her husband re-
                                                            12
garding the Bureau’s ongoing investigation of their family.
  In late February 1999, Bureau supervisor Iris Colon Lucio
telephoned the Does’ attorney, Sheila Smith, to speak with
her about the ongoing investigation. Smith told Lucio that
the Does adamantly denied abusing their children. Lucio
informed Smith that the Bureau would hold the Does li-
able if the school applied corporal punishment to their
son resulting in physical abuse, and instructed Smith to
advise the Does accordingly. On February 28, 1999, short-
ly after this conversation, Lucio sent Smith a follow-up let-
ter advising that the investigation of the Does was being
closed because “[i]n discussing the matter with you, we


12
  According to Mrs. Doe, she took a leave of absence from work
from December 17, 1998 through January 19, 1999 because
she “was afraid to be away from her children for any length of
time . . . not knowing what [the Bureau] might do.”
20                                                     No. 01-3648

have been assured that there is no safety, nor service needs
for the . . . family.” The Bureau’s internal documents,
however, indicated that the investigation had been closed
because of the Does’ refusal to cooperate, thus preventing
caseworkers from substantiating abuse. A few months
later, the Bureau ended its investigation of Greendale
altogether; caseworkers never returned to the school and
eventually all of the files relating to the investigation were
closed.
  On August 12, 1999, Greendale, John and Jane Doe
(individually and on behalf of their minor son, John Doe Jr.),
and seven other parents (John and Jane Roe 1-7), filed
suit against Heck, Wichman, and Hansen, individually
                                                  13
and in their official capacities with the Bureau, pursuant
to 42 U.S.C. § 1983, alleging that the defendants: (1) con-
ducted an unreasonable search of Greendale’s premises
in violation of the Fourth Amendment; (2) illegally seized
John Jr. in violation of the Fourth Amendment; (3) vio-
lated all of the plaintiffs’ rights to familial relations un-
der the Fourteenth Amendment; and (4) violated all of the
plaintiffs’ rights to procedural due process under the
Fourteenth Amendment. The plaintiffs also challenged
the constitutionality, both facially and as applied, of Wis.
Stat. § 48.981(3)(c)1, to the extent this statutory provision



13
   To the extent the plaintiffs’ suit against the defendants in their
official capacities with the Bureau seeks retrospective monetary
damages, this action constitutes a suit against the state that is
prohibited by the Eleventh Amendment. Darryl H. v. Coler,
801 F.2d 893, 906-07 (7th Cir. 1986). This aspect of the plain-
tiffs’ suit is, therefore, dismissed for lack of subject matter
jurisdiction. Id. at 907; see also id. at 907 n.13 (noting that
“a question of subject matter jurisdiction . . . may be raised at
any time in the litigation”).
No. 01-3648                                                     21

purportedly provides Bureau caseworkers with the au-
thority to “contact, observe or interview . . . [a] child at
any location without permission from the child’s parent,
guardian or legal custodian if necessary to determine if
the child is in need of protection or services . . . .” Id. In this
respect, the plaintiffs sought injunctive relief from the
enforcement of this aspect of Wis. Stat. § 48.981(3)(c)1,
and requested a declaration that the statutory provision
was unconstitutional. In response, the defendants argued
that none of the actions they took during the Bureau’s
investigation violated the plaintiffs’ constitutional rights,
and, alternatively, that even if their actions were uncon-
stitutional, the constitutional rights at issue in this case
were not clearly established, thereby entitling them to qual-
ified immunity from the plaintiffs’ suit. The defendants
also maintained that § 48.981(3)(c) is constitutional, both
facially and as applied to the plaintiffs. Thereafter, the
parties filed cross motions for summary judgment. The
district court granted the defendants’ motion, concluding
that they were entitled to qualified immunity from the
plaintiffs’ claims. The plaintiffs appeal this decision.


                               II.
  On appeal, the plaintiffs contend that the district court
erred in granting the defendants’ motion for summary
judgment, a decision we review de novo, construing all
facts in the light most favorable to the plaintiffs. Ben’s
Bar, Inc. v. Village of Somerset, 316 F.3d 702, 707 (7th Cir.
2003).
   The parties’ principal dispute in this case concerns wheth-
er qualified immunity shields the defendants from any
liability arising out of the plaintiffs’ constitutional claims.
In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court
22                                                   No. 01-3648

held that a court’s qualified immunity analysis must pro-
ceed in two steps. Id. at 200. The threshold inquiry is wheth-
er, taken in the light most favorable to the party asserting
the injury, “the facts alleged show the officer’s conduct
violated a constitutional right[.]” Id. at 201. This must be
the initial inquiry. Id. If no constitutional right would have
been violated were the allegations established, there is no
necessity for further inquiries concerning qualified im-
munity. Id. If, on the other hand, “a violation could be
made out on a favorable view of the parties’ submissions,
the next, sequential step is to ask whether the right was
clearly established.” Id. We proceed in this fashion be-
cause this analytical framework “promotes clarity in the
legal standards for official conduct, to the benefit of both
the officers and the general public.” Doyle v. Camelot Care
Centers, Inc., 305 F.3d 603, 616 (7th Cir. 2002). With these
principles in mind, we now consider the merits of the
plaintiffs’ respective claims on appeal.


A. Fourth Amendment Claims
   We begin our analysis with Greendale and John Doe
Jr.’s claims that the defendants conducted an illegal search
and seizure on the premises of the school, pursuant to
Wis. Stat. § 48.981(3)(c)1, in violation of the Fourth Amend-
       14
ment. The Fourth Amendment, incorporated against
the States by the Fourteenth Amendment, Contreras v. City
of Chicago, 119 F.3d 1286, 1290 (7th Cir. 1997), provides
that “[t]he right of the people to be secure in their persons,


14
   A private school, like any other corporation or business,
is entitled to bring a Fourth Amendment challenge for the il-
legal search of its premises. G.M. Leasing Corp. v. United States,
429 U.S. 338, 353 (1977); See v. City of Seattle, 387 U.S. 541, 543
(1967).
No. 01-3648                                                 23

houses, papers, and effects, against unreasonable searches
and seizures, shall not be violated . . . .” U.S. Const. amend.
IV. Because the basic purpose of the Fourth Amendment
“is to safeguard the privacy and security of individuals
against arbitrary invasions by governmental officials,”
Camara v. Municipal Court of City and County of San Fran-
cisco, 387 U.S. 523, 528 (1967), the amendment’s prohibition
against unreasonable searches and seizures protects against
warrantless intrusions during civil as well as criminal
investigations by the government. Marshall v. Barlow’s, Inc.,
436 U.S. 307, 312 (1978). Thus, the strictures of the Fourth
Amendment apply to child welfare workers, as well as all
other governmental employees. Brokaw v. Mercer County,
235 F.3d 1000, 1010 n.4 (7th Cir. 2000); Darryl H. v. Coler,
801 F.2d 893, 900 (7th Cir. 1986).
  The threshold consideration in a Fourth Amendment
inquiry is whether the governmental conduct in question
constitutes a search or seizure within the meaning of the
amendment’s text. Kyllo v. United States, 533 U.S. 27, 31
(2001); Brokaw, 235 F.3d at 1010. In this case, defendants
Wichman and Heck, with the assistance of the police,
investigated allegations of child abuse on the premises
of Greendale. As part of that investigation, they took
John Doe Jr. into custody to interview him. We think it is
clear that the foregoing actions constitute both a search
and a seizure under the Fourth Amendment.
  When the Fourth Amendment was ratified, as now, to
“search” meant “ ‘[t]o look over or through for the pur-
pose of finding something; to explore; to examine by
inspection; as, to search the house for a book; to search the
wood for a thief.’ ” Kyllo, 533 U.S. at 33 n.1 (quoting N.
Webster, An American Dictionary of the English Language 66
(1828) (reprint 6th ed. 1989)). The defendant caseworkers’
investigation on Greendale’s premises easily meets this
definition because the defendants went to the school for
24                                                 No. 01-3648

the specific purpose of gathering information, an activity
that most certainly constitutes a search under the Fourth
Amendment. Kyllo, 533 U.S. at 32 n.1; see also 1 Wayne R.
LaFave, Search and Seizure: A Treatise on the Fourth Amend-
ment § 2.1(a) at 379 (1996) (noting that “[u]nder the tradi-
tional approach, the term ‘search’ is said to imply ‘some
exploratory investigation, or an invasion and quest, a look-
ing for or seeking out’ ”) (citation omitted).
   A person has been “seized” within the meaning of the
Fourth Amendment if, in view of all of the circumstances
surrounding the incident, a reasonable person would not
have believed that he was free to leave. United States
v. Mendenhall, 446 U.S. 544, 554 (1980); White v. City of
Markham, 310 F.3d 989, 993 (7th Cir. 2002). Here, the facts
surrounding the defendants’ seizure of John Doe Jr. are not
in dispute. John Jr. was escorted from class by Principal
Bond, the defendant caseworkers, and a uniformed po-
lice officer, into the church’s nursery (which was empty).
He was then questioned by Heck and Wichman, with
the uniformed police officer present, for twenty minutes
about intimate details of his family life. Under these cir-
cumstances, we conclude that John Jr. was “seized” with
the meaning of the Fourth Amendment because no rea-
sonable child would have believed that he was free to
leave the nursery. Brokaw, 235 F.3d at 1010 (holding that
the defendants’ action of taking a child into custody,
without the consent of his parents, for the purpose of
questioning him about allegations of child neglect was
                                          15
a seizure under the Fourth Amendment).


15
  See also Roska v. Peterson, 304 F.3d 982, 992 (10th Cir. 2002)
(holding that 12-year-old boy was seized by a social worker
while being removed from his home because he was “not free
                                                  (continued...)
No. 01-3648                                                   25

  Having concluded that the defendants searched Green-
dale’s premises and seized John Doe Jr., we must now
“evaluate the search or seizure under traditional standards
of reasonableness by assessing, on the one hand, the de-
gree to which it intrudes upon an individual’s privacy
and, on the other, the degree to which it is needed for the
promotion of legitimate governmental interests.” Wyoming
v. Houghton, 526 U.S. 295, 299-300 (1999); see also Brokaw,
235 F.3d at 1010. In doing so, we recognize that al-
though “the underlying command of the Fourth Amend-
ment is always that searches and seizures be reasonable,
what is reasonable depends on the context within which
a search takes place.” New Jersey v. T.L.O., 469 U.S. 325,
337 (1985); see also Vernonia Sch. Dist. 47J v. Acton, 515 U.S.
646, 654 (1995) (noting that “[w]hat expectations are legiti-
mate [under the Fourth Amendment] varies, of course,
with context, depending, for example, upon whether the
individual asserting the privacy interest is at home, at work,
in a car, or in a public park”) (internal citation omitted).
  The Supreme Court has explicitly recognized the “dis-
tinction between searches and seizures that take place on
a man’s property—his home or office—and those carried


15
  (...continued)
to leave”); Kia P. v. McIntyre, 235 F.3d 749, 762 (2d Cir. 2000)
(holding that baby was seized by a government agency official
during child abuse investigation even though an infant “is
unlikely to have had a ‘belief’ as to whether or not she was
free to leave the Hospital . . . [because her mother] was told in
no uncertain terms that she could not take [her] home from
the Hospital”); Tenenbaum v. Williams, 193 F.3d 581, 602 (2d
Cir. 1999) (holding that 5-year-old girl was seized by a govern-
ment official when she was taken from her school to a hospital
where she was required to remain for several hours before be-
ing examined and returned to her parents).
26                                               No. 01-3648

out elsewhere,” Coolidge v. New Hampshire, 403 U.S. 443,
474 (1971), holding that “a search or seizure carried out
on . . . [private] premises without a warrant is per se unrea-
sonable, unless the [government] can show that it falls
within one of a carefully defined set of exceptions based
on the presence of ‘exigent circumstances.’ ” Id. at 474-75;
see also Camara, 387 U.S. at 528-29; United States v. Spears,
965 F.2d 262, 271 (7th Cir. 1992).
  Moreover, the principle that a warrantless search or
seizure conducted on private property is presumptively
unreasonable applies whether “the government’s motiva-
tion is to investigate violations of criminal laws or breaches
of other statutory or regulatory standards,” Barlow’s, 436
U.S. at 312-313, so long as the claimant had a reasonable
expectation of privacy in the premises on which the search
or seizure occurred. Minnesota v. Carter, 525 U.S. 83, 88
(1998) (holding that the “ ‘capacity to claim the protection
of the Fourth Amendment depends . . . upon whether the
person who claims the protection of the Amendment has
a legitimate expectation of privacy in the invaded place’ ”)
(citation omitted); see also Kyllo, 533 U.S. at 31-33; Siebert
v. Severino, 256 F.3d 648, 654 (7th Cir. 2001).
  A reasonable expectation of privacy exists when: (1) the
claimant exhibits an actual (subjective) expectation of
privacy; and (2) the expectation is one that society is
prepared to recognize as reasonable. United States v.
French, 291 F.3d 945, 951 (7th Cir. 2002). Here, there is
no question that the defendants’ search of Greendale and
seizure of John Doe Jr. took place on private property.
The only question then is whether Greendale and John Jr.
had a reasonable expectation of privacy in or within the
school’s premises. We conclude that they did.
  Private schools, by their very nature, are controlled
environments that, out of sheer necessity (i.e., for the
No. 01-3648                                                  27

safety and protection of the children entrusted to them)
are not open to the general public. Simpson v. Saroff, 741
F. Supp. 1073, 1078 (S.D.N.Y. 1990); see also Siebert, 256
F.3d at 654 (noting that an enclosed structure is typically
a location for a property owner to engage in private ac-
tivities, which is generally sufficient to place government
agents on notice “to keep out”). Thus, by their very opera-
tion, private schools exhibit a subjective expectation of
                               16
privacy in their premises. Simpson, 741 F. Supp. at 1078
(holding that private school exhibited a subjective ex-
pectation of privacy in its premises “because it occupied
them on a permanent basis, kept up the premises through
expenditures on improvements, and exercised at all
times the right to exclude others from the premises . . . .”).
And while John Jr. may not have exhibited a subjective
expectation of privacy in Greendale’s premises, we have
held that such a showing is unnecessary when the search
or seizure at issue is of a young child. Darryl H., 801
F.2d at 901 (holding that “[a] child of very tender years
may not exhibit a subjective expectation of privacy in the
same sense as an older child. He is, however, a human
being, entitled to be treated by the state in a manner com-
patible with that human dignity.”). In such cases, it is
more appropriate to consider whether the child’s parents
manifested a subjective expectation of privacy in the prem-
ises within which the search or seizure being challenged
took place. Id. (noting that when a child is searched by the
government for purposes of a child abuse investigation,
“[a]lso at stake . . . are the closely related legitimate expec-


16
  Additionally, in this case, Principal Bond and Pastor Hollo-
way clearly expressed the school’s subjective expectation of
privacy in its premises by initially refusing to allow Bureau
caseworkers to interview John Jr., and by refusing to permit
the caseworkers to interview students during their second visit
to the school.
28                                                No. 01-3648

tations of the parents or other caretakers, protected by the
fourteenth amendment, that their familial relationship will
not be subject to unwarranted state intrusion”). We con-
clude that by enrolling their son in Greendale, and entrust-
ing him to the care of the school’s officials in loco parentis,
Vernonia Sch. Dist., 515 U.S. at 654, the Does manifested
a subjective expectation of privacy in the premises of the
school.
  Moreover, these subjective expectations of privacy were
objectively reasonable. First, with respect to Greendale,
“[t]he businessman, like the occupant of a residence, has
a constitutional right to go about his business free from
unreasonable official entries upon his private commercial
property.” See v. City of Seattle, 387 U.S. at 543; cf. Curtis
v. Thompson, 840 F.2d 1291, 1300 (7th Cir. 1988) (noting
that “ ‘[w]ere the authority of government so trifling as to
permit anyone with a complaint to have asked power to do
anything he pleased . . . Churches would be compelled to
welcome into their buildings invaders who came but to scoff
and jeer . . . .’ ”) (citation omitted). Second, although a
child’s privacy interests while attending a private school
may differ from those he has under his own roof, he
unquestionably has a reasonable expectation of privacy in
the premises of the school he attends vis-á-vis government
officials. As the Supreme Court has explained, “[w]hen par-
ents place minor children in private schools for their educa-
tion, the teachers and administrators of those schools
stand in loco parentis over the children entrusted to them.”
Vernonia Sch. Dist., 515 U.S. at 654-55. In our view, there is
no basis for concluding that when a minor child is entrusted
to the care of a private school in loco parentis his reasonable
expectation of privacy, vis-á-vis government officials, dif-
fers in any material respect from that which he would
otherwise expect to receive at home. In both cases, the
child is in an enclosed structure that is not open to the
No. 01-3648                                                    29

general public, and is cared for and looked after by individ-
uals with parental authority. Furthermore, it is entirely rea-
sonable for parents who place their children in private
schools, along with the teachers and administrators of
those schools, to expect that the parents’ express delegation
of parental authority to school officials will be both ac-
knowledged and respected by government actors. Cf. Muller
by Muller v. Jefferson Lighthouse Sch., 98 F.3d 1530, 1535
(7th Cir. 1996) (holding that “[t]he in loco parentis doctrine
remains in full force in private schools”). Third, when, as
in this case, the government conducts a warrantless search
of a religious or parochial school, or seizes a minor child
on the premises of such a school without a warrant, these
actions implicate the constitutional rights of the school,
child, and parents under the Free Exercise Clause of the
First Amendment. See Maryland v. Macon, 472 U.S. 463, 468
(1985) (holding that when a government search or seizure
implicates First Amendment rights, the requirements of
the Fourth Amendment must be applied with “scrupulous
exactitude”); Zurcher v. Stanford Daily, 436 U.S. 547, 564
(1978) (same).
  Because we conclude that Greendale and John Doe Jr. had
a reasonable expectation of privacy in and within the
school’s premises, the defendants’ warrantless search of
the school and seizure of the child are presumptively
unreasonable, Camara, 387 U.S. at 528-29, and can only be
upheld if either falls within one of the “few specifically
established and well delineated exceptions” to the Fourth
Amendment’s warrant and probable cause requirements,
Minnesota v. Dickerson, 508 U.S. 366, 372 (1993) (citations
and internal quotations omitted), e.g., consent, Schneckloth
v. Bustamonte, 412 U.S. 218, 219 (1973), or exigent circum-
stances. United States v. Karo, 468 U.S. 705, 718 (1984). See also
Spears, 965 F.2d at 271. These exceptions, however, are
grudgingly granted because “the privacy interests pro-
30                                                  No. 01-3648

tected by the Fourth Amendment are to be jealously
guarded.” Wilson v. Health & Hosp. Corp. of Marion County,
620 F.2d 1201, 1209 (7th Cir. 1980). In addition to these well
established exceptions, the Supreme Court has also held
that occasionally the government may have “ ‘special needs,
beyond the normal need for law enforcement, [which]
make the warrant and probable cause requirement im-
practicable.’ ” Vernonia Sch. Dist., 515 U.S. at 653 (citation
omitted). In “special needs” cases, a lower standard may be
appropriate, “depend[ing] in part upon whether the bur-
den of obtaining a warrant is likely to frustrate the gov-
ernmental purpose behind the search.” Camara, 387 U.S.
at 533.
   On appeal, however, the defendants make no attempt to
argue that their search of Greendale or seizure of John Doe
Jr. falls within any of the foregoing specifically established
and well delineated exceptions, or that the search or sei-
zure was justified by “special needs.” Their failure to do so
speaks volumes about the evidentiary record in this case,
which clearly shows that the defendants’ search of the
school and seizure of the child were not done pursuant to
                                                             17
a court order, probable cause, or exigent circumstances.
Instead, the defendants argue, taking their cue from the


17
   The record shows that it took the Bureau almost two months
to process the report alleging that M.G. had been abused. More-
over, although the defendants claim that they were concerned
that John Jr.’s parents may have subjected him to abuse by
sending him to a school that used corporal punishment as a
means of disciplining its students, they waited almost a month
before deciding to report that John Jr. was in need of protec-
tive services. Finally, the defendants also waited several days
before referring the other children of the plaintiff parents after
John Jr. identified them as students who received spankings
at the school.
No. 01-3648                                                31

district court’s opinion, that their search of Greendale
and seizure of John Jr. were reasonable under the guidelines
established by this court in Darryl H. v. Coler, 801 F.2d 893
(7th Cir. 1986), and Landstrom v. Illinois Dept. of Children
& Family Services, 892 F.2d 670 (7th Cir. 1990), both of which
involved challenges to the constitutionality of child wel-
fare caseworkers forcing children suspected of abuse to
disrobe for physical examination on school grounds. 801
F.2d at 896-97; 892 F.2d at 671-72.
  In Darryl H., we held that, under the circumstances of
that particular case, we could not “say that the Constitu-
tion requires that a visual inspection of the body of a child
who may have been the victim of child abuse can only
be undertaken when the standards of probable cause or a
warrant are met.” 801 F.2d at 902. Instead, we concluded
that the constitutionality of these inspections should be
evaluated under the reasonableness test of the Fourth
Amendment, id., and reaffirmed that holding in Landstrom.
892 F.2d at 677. The key difference between the searches
at issue in Darryl H. and Landstrom, and the search and
seizure in this case, is that the searches in Darryl H. and
Landstrom took place on public school grounds with the
consent of public school officials. 801 F.2d at 896-97; 892
F.2d at 671-72. We made express mention of this distinc-
tion in Brokaw v. Mercer County, 235 F.3d 1000 (7th Cir.
2000), where we held that the seizure of a child by a gov-
ernment official on private property—there, a home—is
only reasonable if it is: (1) done pursuant to a court order;
(2) supported by probable cause; or (3) justified by exigent
circumstances, meaning that state officers had reason
to believe that life or limb was in immediate jeopardy, id.
at 1010, and cited our decisions in Darryl H. and Landstrom
for the proposition that a lower standard of scrutiny ap-
plies to searches and seizures conducted by the govern-
ment on public school property. Id. at 1011; see also Good
32                                                  No. 01-3648

v. Dauphin County Social Services, 891 F.2d 1087, 1096 (3d
Cir. 1989) (noting that “the strip search in this case came
in the context of a forced entry into a residence in the
middle of the night . . . [and that] the degree of intrusion
on privacy was not all comparable to the far more limited
intrusion in [Darryl H. v.] Coler”). Therefore, it is Brokaw,
not Darryl H. and Landstrom, that controls our decision in
           18
this case.
   While the defendants are undoubtedly correct in assert-
ing that private schools are subject to reasonable regula-
tion by the state, and that states have a compelling interest
in protecting children from child abuse, the critical ques-
tion in this case “is not whether the public interest jus-
tifies the type of search [or seizure] in question, but wheth-
er the authority to search [or seize] should be evidenced
by a warrant . . . .” Camara, 387 U.S. at 533 (citations omit-
ted) (emphasis added). Thus, although “there may be
circumstances in which the law of warrant and probable
cause . . . does not work effectively in the child removal or
child examination context,” Tenenbaum, 193 F.3d at 604,
e.g., when exigent circumstances are involved, child welfare
caseworkers “can effectively protect children without be-


18
  See also Roe v. Texas Dept. of Protective and Regulatory Ser-
vices, 299 F.3d 395, 407-08 (5th Cir. 2002) (holding that a social
worker must demonstrate probable cause and obtain a court
order, obtain parental consent, or act under exigent circum-
stances to justify the visual body cavity search of a juvenile in
the home); Wooley v. City of Baton Rouge, 211 F.3d 913, 925-26
(5th Cir. 2000) (noting that a warrant, probable cause, or a
reasonable belief that a child is in imminent harm is necessary
to justify the seizure of a child from the home under the
Fourth Amendment); J.B. v. Washington County, 127 F.3d 919, 929-
30 (10th Cir. 1997) (applying probable cause standard to re-
moval of child from home).
No. 01-3648                                                  33

ing excused from ‘whenever practicable, obtain[ing] ad-
vance judicial approval of searches and seizures. ’ ” Id. (cita-
tion omitted). Indeed, requiring caseworkers to obtain the
equivalent of a warrant before searching the premises of
a private school ensures that the constitutional interests of
the child, parents, and school, are safeguarded, while
at the same time preserving the state’s compelling interest
in protecting children from being abused. Id. (holding that
“judicial authorization makes a fundamental contribu-
tion to the proper resolution of the tension among the
interests of the child, the parents, and the State”).
   Finally, even if the search of Greendale and seizure of
John Doe Jr. were not presumptively unreasonable, the
defendants would fare no better under the “reasonableness”
test outlined in Landstrom and Darryl H. See generally 892
F.2d at 676-77; 801 F.2d at 902-04. In conducting this test,
we do not consider the government’s interest in the ab-
stract (i.e., the state’s general interest in protecting chil-
dren from abuse), but instead evaluate whether, under the
circumstances of a particular case, the government offi-
cials in question had “some definite and articulable evi-
dence giving rise to a reasonable suspicion that a child
has been abused or is in imminent danger of abuse.” Brokaw,
235 F.3d at 1019; see also Wallis v. Spencer, 202 F.3d 1126,
1138 (9th Cir. 2000). As our analysis infra demonstrates,
the defendants’ search of Greendale and seizure of John
Doe Jr. were not supported by such evidence. Given the
foregoing, we conclude that Greendale and John Jr. have
stated cognizable claims against the defendants under the
Fourth Amendment. See Saucier, 533 U.S. at 201 (holding
that “[i]n the course of determining whether a constitu-
tional right was violated on the premises alleged, a court
might find it necessary to set forth principles which will
become the basis for a holding that a right is clearly estab-
lished”).
34                                                 No. 01-3648

   Having resolved the threshold question of our inquiry,
we now turn to the second step: whether the defendants,
notwithstanding the foregoing constitutional violations,
are entitled to qualified immunity from Greendale and
John Doe Jr.’s claims. Under the doctrine of qualified
immunity, government officials are “ ‘shielded from liabil-
ity for civil damages insofar as their conduct does not
violate clearly established . . . constitutional rights of which
a reasonable person would have known.’ ” Doyle, 305 F.3d
at 620 (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982)). For a constitutional right to be “clearly established,”
its contours “ ‘must be sufficiently clear that a reasonable
official would understand that what he is doing violates
that right.’ ” Hope v. Pelzer, 122 S.Ct. 2508, 2515 (2002)
(citation omitted). This does not mean that “ ‘an official
action is protected by qualified immunity unless the very
action in question has previously been held unlawful, but
it is to say that in the light of pre-existing law the unlaw-
fulness must be apparent.’ ” Id. (citations omitted). See also
Saucier, 533 U.S. at 206 (noting that qualified immunity
operates “to ensure that before they are subjected to
suit, officers are on notice their conduct is unlawful”).
Thus, a qualified immunity inquiry must be “undertaken
in light of the specific context of the case, not as a broad
general proposition.” Id. at 201. Greendale and John Jr. bear
the burden of establishing the existence of a clearly estab-
lished constitutional right. White, 310 F.3d at 993.
  In this case, the defendant caseworkers’ search of Green-
dale’s premises and seizure of John Doe Jr. were done
pursuant to Wis. Stat. § 48.981(3)(c)1, which provides that
a Bureau caseworker may interview a child suspected
of abuse “at any location”—other than the child’s home—
“without permission from the child’s parent, guardian or
legal custodian if necessary to determine if the child is in
need of protection of services[.]” Id. As discussed infra,
No. 01-3648                                                     35

to the extent § 48.981(3)(c)1 authorizes government officials
to conduct an investigation of child abuse on private prop-
erty without a warrant or probable cause, consent, or exi-
gent circumstances, the statute is unconstitutional. At
this stage of our analysis, however, we are only required
to determine whether a reasonable Bureau caseworker
should have known this to be the case.
   The plaintiffs contend that a reasonable caseworker
should have known that the search of Greendale’s premises
and the seizure of John Doe Jr. were unlawful because the
Supreme Court has repeatedly held that, subject to a few
specifically established and well-delineated exceptions,
a warrantless search or seizure on private property is
unreasonable under the Fourth Amendment. If the case-
workers had acted in the absence of statutory authority,
this argument might have merit. The Supreme Court has
held, however, that “[t]he enactment of a law forecloses
speculation by enforcement officers concerning its consti-
tutionality—with the possible exception of a law so grossly
and flagrantly unconstitutional that any person of reason-
able prudence would be bound to see its flaws.” Michigan
v. DeFillippo, 443 U.S. 31, 38 (1979); see also Woods v. City
of Michigan City, Indiana, 940 F.2d 275, 280-81 (7th Cir. 1991);
id. at 282 (Will, J., concurring).
   Although we conclude that § 48.981(3)(c)1 is unconsti-
tutional as applied to Greendale and John Doe Jr., we are
not prepared to hold that this statutory subsection is so
patently unconstitutional as to deny the defendants quali-
fied immunity from their claims. First, prior to this litiga-
tion the constitutionality of § 48.981(3)(c)1 had never been
challenged. DeFilippo, 443 U.S. at 37 (noting, in the con-
text of qualified immunity analysis, that “there was no
controlling precedent that this ordinance was or was not
constitutional . . . .”); Benson v. Allphin, 786 F.2d 268, 278 (7th
36                                                 No. 01-3648

Cir. 1986) (noting that because the statute at issue had
“never been challenged, it is difficult to see how the defen-
dants could conclude that they were violating the clearly
established First Amendment rights of the plaintiff . . .”).
Second, although certainly not dispositive of the issue, we
find it relevant that there is, to our knowledge, no re-
ported decision (state or federal) addressing the precise is-
sues before us. Finally, we think it would be especially
draconian to expect a reasonable caseworker to conclude
that § 48.981(3)(c)1 was “grossly and flagrantly unconstitu-
tional” when, at the time the search and seizure took place,
the Wisconsin Attorney General had issued a formal
opinion on the legality of the statute, in which he noted
that “under this broad grant of authority, the county may,
in its discretion, interview the child at any location, including
the child’s school.” 79 Wis. Op. Att’y Gen. 49 (1990) (empha-
sis added); see also V-1 Oil Co. v. State of Wyoming Dept. of
Envtl. Quality, 902 F.2d 1482, 1489 (10th Cir. 1990) (holding
that “an officer who conducts a warrantless search on the
same day he was advised by fully informed, high-ranking
government attorneys that a particular statute, which had
not yet been tested in any court, lawfully authorized
that particular search . . . should not be expected to have
known that the search was unconstitutional”).
  We, therefore, conclude that at the time the defendant
caseworkers conducted their search of Greendale and
seized John Doe Jr., a “reasonable” Bureau caseworker
would not have understood his actions, vis-á-vis
§ 48.981(3)(c)1, to be unconstitutional under the Fourth
             19
Amendment. Hope, 122 S.Ct. at 2515 (citation omitted)


19
  We reach this conclusion even though one of the case work-
ers misrepresented to a police officer that there were exigent
                                                  (continued...)
No. 01-3648                                                       37

(holding “[f]or a constitutional right to be clearly estab-
lished, its contours must be sufficiently clear that a rea-
sonable official would understand that what he is doing
violates that right”) (internal quotes and citation omitted).
At this juncture, however, we now make it clear that it
is patently unconstitutional for governmental officials to
search the premises of a private or parochial school
and/or seize a child attending that school without a warrant
or court order, probable cause, consent, or exigent circum-
        20
stances. Brokaw, 235 F.3d at 1010.


19
   (...continued)
circumstances in order to gain entry into the school. The case-
worker’s subjective bad faith has no bearing on whether, under
an “objective reasonableness” test, a “reasonable” caseworker
would be on notice that § 48.981(3)(c)1 was unconstitutional
as applied to Greendale—i.e., that, notwithstanding the statute,
the Fourth Amendment required the caseworker to obtain a
warrant prior to conducting a search of the premises. See Wollin
v. Gondert, 192 F.3d 616, 622 (7th Cir. 1999) (holding that “ ‘a
qualified immunity analysis entails a purely objective inquiry
to determine whether at the time of the alleged illegal act, the
right asserted by the plaintiff was clearly established in the
particular factual context presented’ ”) (citations omitted); Harrell
v. Cook, 169 F.3d 428, 431 (7th Cir. 1999) (noting that “[q]ualified
immunity depends on the objective legal reasonableness of the
defendants’ actions, not on their subjective motivations”).
20
  As previously noted, the defendants do not argue, and we
therefore do not address, the propriety of a generalized “special
needs” exception to the Fourth Amendment’s warrant and
probable cause requirements for child abuse investigations
conducted on private property. Nevertheless, given that the
exigent circumstances exception already gives the State the ability
to take immediate action to ensure the physical safety of a
child suspected of abuse who is located on private property,
                                                   (continued...)
38                                                    No. 01-3648

B. Familial Relations Claims
  The plaintiffs—Greendale, John Doe Jr., John and Jane
Doe, and seven other sets of parents (John and Jane Roe 1-
7)—also allege that the manner in which the defendants
conducted their investigation violated their constitutional
right to familial relations under the Fourteenth Amend-
ment’s Due Process Clause. The Fourteenth Amendment
to the United States Constitution provides that no State
may “deprive any person of life, liberty, or property,
without due process of law . . . .” U.S. Const. XIV, § 1. The
Supreme Court has long recognized, as a component of
“substantive” due process, that parents have a liberty
interest in familial relations, which includes the right to
“establish a home and bring up children” and “to control
the education of their own.” Meyer v. Nebraska, 262 U.S.
390, 399 (1923); see also Troxel v. Granville, 530 U.S. 57, 65
(2000) (noting that the right to familial relations is “the
oldest of the fundamental liberty interests recognized”);


20
   (...continued)
there is no apparent justification for carving out a “special needs”
exception for child abuse investigations in this context. See
Ferguson v. City of Charleston, 532 U.S. 67, 84 (2001) (noting that
if the “broad[ ] social purpose or objective” of the state were
the predominate consideration in a Fourth Amendment in-
quiry, “virtually any nonconsensual suspicionless search could
be immunized under the special needs doctrine by defining
the search solely in terms of its ultimate, rather than immedi-
ate, purpose”); Roe, 299 F.3d at 403-05 (declining to apply the
“special needs” balancing test to evaluate the constitutionality of
a social worker’s visual search of a child’s body cavities in
the home, conducted without a warrant, probable cause, or
exigent circumstances, because the Supreme Court has held
that “citizens have an especially strong expectation of privacy
in their homes”).
No. 01-3648                                                         39
                                        21
Brokaw, 235 F.3d at 1018 (same). As we emphasized in
Brokaw, “the right of a man and woman to marry, and to
bear and raise their children is the most fundamental of
all rights—the foundation of not just this country, but of
                   22
all civilization.” 235 F.3d at 1018; see also Smith v. Or-
ganization of Foster Families For Equality and Reform, 431
U.S. 816, 845 (1977) (noting that “the liberty interest in
family privacy has its source . . . not in state law, but in
intrinsic human rights, as they have been understood in
‘this Nation’s history and tradition’ ”) (citation omitted);
Wisconsin v. Yoder, 406 U.S. 205, 232 (1972). Equally funda-
mental is the right of a child to be raised and nurtured
                23
by his parents. Santosky, 455 U.S. at 760 (noting that “until


21
  See also Pierce v. Soc’y of Sisters, 268 U.S. 510, 534-35 (1925);
Prince v. Massachusetts, 321 U.S. 158, 166 (1944); Stanley v. Illinois,
405 U.S. 645, 651 (1972); Wisconsin v. Yoder, 406 U.S. 205, 232
(1972); Quilloin v. Walcott, 434 U.S. 246, 255 (1978); Parham v. J.R.,
442 U.S. 584, 602 (1979); Santosky v. Kramer, 455 U.S. 745, 753
(1982).
22
  The integrity of the family unit has also found protection in
the Ninth Amendment, Stanley, 405 U.S. at 651, and the Equal
Protection Clause of the Fourteenth Amendment. Id.
23
  John Doe Jr. joins this claim to assert his related right to fa-
milial integrity. Brokaw, 235 F.3d at 1018. To the extent John Jr.’s
familial relations claim is premised on his physical seizure at
Greendale, however, it cannot succeed. The Supreme Court
has made it abundantly clear that substantive due process
may not be called upon when a specific constitutional provision
(here, the Fourth Amendment) protects the right allegedly
infringed upon. United States v. Lanier, 520 U.S. 259, 272 n.7
(1997); Brokaw, 235 F.3d at 1017. In other words, if a plaintiff’s
sole purpose in bringing a familial relations claim is to recover
damages for a physical seizure, then that claim is more appro-
                                                     (continued...)
40                                                    No. 01-3648

the state proves parental unfitness, the child and his par-
ents share a vital interest in preventing erroneous termina-
tion of the natural relationship”) (emphasis added); Brokaw,
235 F.3d at 1018 (same). Finally, we note that in Pierce
v. Soc’y of Sisters, 268 U.S. 510 (1924), the Supreme Court
held that private schools have the right to bring claims
against the state for arbitrarily interfering with their pa-
trons’ (i.e., parents’ and students’) liberty interest in fam-
                24
ilial relations. Id. at 534-36; see also Darryl H., 801 F.2d at


23
   (...continued)
priately analyzed under the Fourth Amendment. Graham v.
Connor, 490 U.S. 386, 394 (1989) (holding that “[b]ecause the
Fourth Amendment provides an explicit textual source of
constitutional protection against . . . physically intrusive govern-
mental conduct, that Amendment, not the more generalized
notion of ‘substantive due process,’ must be the guide for
analyzing these claims”). On the other hand, if, as here, a fa-
milial relations claim specifically alleges that the government’s
physical seizure coincided with other conduct amounting to
an interference with the parent-child relationship (e.g., cus-
todial interview of child by government officials without the
consent of his parents and without reasonable suspicion that
parents were abusing the child or that the child was in im-
minent danger of abuse), that allegation of harm constitutes a
separate and distinct violation of a separate fundamental con-
stitutional right and both claims may therefore be maintained.
Brokaw, 235 F.3d at 1018-19.
24
  In Pierce, the Supreme Court explained the basis of the pri-
vate schools’ standing to bring familial relations claims as fol-
lows:
     Appellees are corporations, and therefore, it is said, they
     cannot claim for themselves the liberty [in familial relations]
     which the Fourteenth Amendment guarantees. Accepted
     in the proper sense, this is true. But they have business
                                                    (continued...)
No. 01-3648                                                            41

901 (noting that “caretakers” of children have derivative
parental privacy interests under the Fourteenth Amendment
in being free from “unwarranted state intrusion”).
  Despite the sweeping language used by the Supreme
Court in describing the “fundamental” constitutional liberty
interest parents have “in the care, custody, and control of
their children,” Troxel, 530 U.S. at 65, the appropriate
standard of review for claims alleging a violation of this
interest is less than clear. It is well established that when a
fundamental constitutional right is at stake, courts are
to employ the exacting strict scrutiny test, Clark v. Jeter,
486 U.S. 456, 461 (1988). In Troxel v. Granville, however, a
plurality of the Supreme Court—Chief Justice Rehnquist


24
     (...continued)
        and property for which they claim protection. These are
        threatened with destruction through the unwarranted com-
        pulsion which appellants are exercising over present
        and prospective patrons of their schools. And this court
        has gone very far to protect against loss threatened by such
        action . . . . Generally, it is entirely true . . . that no person
        in any business has such an interest in possible customers
        as to enable him to restrain exercise of proper power of
        the state upon the ground that he will be deprived of
        patronage. But the [appellees] . . . are not [seeking to re-
        strain] . . . the exercise of any proper power . . . . [only]
        protection against arbitrary, unreasonable, and unlawful
        interference with their patrons and the consequent destruc-
        tion of their business and property. Their interest is clear
        and immediate . . . .
Id. at 535-36.
  Like the private schools in Pierce, Greendale has an interest
in operating its business free from unreasonable governmen-
tal interference with the relationships of families who choose
to enroll their children in its school.
42                                                  No. 01-3648

and Justices O’Connor, Ginsburg, and Breyer—used a
“combination of factors” test to hold that a state’s visitation
statute, as applied, unconstitutionally infringed on parents’
                                            25
fundamental right to rear their children. 530 U.S. at 72-73.
In making this determination, the plurality emphasized
that “there is a [constitutional] presumption that fit par-
ents act in the best interests of their children,” id. at 68,
and “[a]ccordingly, so long as a parent adequately cares
for his or her children (i.e., is fit), there will normally be
no reason for the State to inject itself into the private
realm of the family to further question the ability of that
parent to make the best decisions concerning the rearing
of that parent’s children.” Id. at 68-69. The Troxel plurality
declined to define “the precise scope of the parental due
process right in the visitation context,” id. at 73, noting
that “constitutional protections in this area are best ‘elab-
orated with care.’ ” Id. (quoting Justice Kennedy’s dissent,
id. at 101). Justice Thomas concurred in the judgment of
the Court, noting “I agree with the plurality that this Court’s
recognition of a fundamental right to direct the upbring-
ing of their children resolves this case . . . . The opinions
of the plurality, Justice Kennedy, and Justice Souter recog-
nize such a right, but curiously none of them articulates
the appropriate standard of review. I would apply strict
scrutiny to infringements of fundamental rights.” Id. at 80.
  Thus, after Troxel, it is not entirely clear what level of
scrutiny is to be applied in cases alleging a violation of the
fundamental constitutional right to familial relations.
What is evident, however, is that courts are to use some


25
   The statute at issue in Troxel permitted “any person” to peti-
tion a state court for visitation rights “at any time,” and autho-
rized the court to grant such rights whenever “visitation
may serve the best interest of the child.” 530 U.S. at 60.
No. 01-3648                                                 43

form of heightened scrutiny in analyzing these claims. Id.
at 65 (noting that the Due Process Clause of the Fourteenth
Amendment includes a substantive component that ‘pro-
vides heightened protection against governmental inter-
ference with certain fundamental rights and liberty inter-
ests’ ”); Brokaw, 235 F.3d at 1018 (same).
   The right to familial relations is not, however, absolute.
Berman v. Young, 291 F.3d 976, 983 (7th Cir. 2002); Brokaw,
235 F.3d at 1019. The liberty interest in familial privacy and
integrity is “ ‘limited by the compelling governmental
interest in the protection of children particularly where the
children need to be protected from their own parents,’ ”
Brokaw, 235 F.3d at 1019 (citation omitted), and does not
include the right to be free from child abuse investiga-
tions. Brown v. Newberger, 291 F.3d 89, 94 (1st Cir. 2002);
Watterson v. Page, 987 F.2d 1, 8 (1st Cir. 1993). Nevertheless,
it is necessary for both government officials and the courts
to “be sensitive to the fact that society’s interest in the
protection of children is . . . multifaceted, composed not
only with concerns about the safety and welfare of chil-
dren from the community’s point of view, but also with the
child’s psychological well-being, autonomy, and relation-
ship to the family or caretaker setting.” Frantz v. Lytle, 997
F.2d 784, 792-93 (10th Cir. 1993); see also Tenenbaum, 193 F.3d
at 595.
  Therefore, when analyzing a familial relations claim,
a “balance must be reached between the fundamental right
to the family unit and the state’s interest in protecting
children from abuse . . . .” Brokaw, 235 F.3d at 1019. In
weighing these competing interests, we do so under the
same reasonableness test used to evaluate Fourth Amend-
ment claims, id.; Darryl H., 801 F.2d 901-02 n.7, under which
we are required to consider: (1) the nature of the privacy
interest upon which the action taken by the State intrudes;
44                                                   No. 01-3648

(2) the character of the intrusion that is complained of;
(3) the nature and immediacy of the governmental concern
at issue; and (4) the efficacy of the means employed by the
government for meeting this concern. Vernonia Sch. Dist.,
515 U.S. at 654-60; Joy v. Penn-Harris-Madison Sch. Corp.,
212 F.3d 1052, 1058-59 (7th Cir. 2000). This analytical
framework allows courts to determine whether the gov-
ernmental action taken was “justified at its inception,”
Darryl H., 801 F.2d at 903, and “reasonably related in scope
to the circumstances which [allegedly] justified the interfer-
ence in the first place.” Id. Thus, although child welfare
caseworkers may investigate allegations of child abuse
without violating parents’ constitutional right to familial
relations, they may not do so arbitrarily. Tenenbaum, 193
F.3d at 600; Croft v. Westmoreland County Children and Youth
Services, 103 F.3d 1123, 1126 (3d Cir. 1997).
   On appeal, the plaintiffs argue that the defendants
unreasonably interfered with their right to familial rela-
tions by: (1) conducting a custodial interview of John Doe
Jr. without notifying or obtaining the consent of his par-
     26
ents; (2) targeting the plaintiff parents as child abusers;
and (3) causing the plaintiff parents to fear that their chil-
dren would be removed from their custody, without any


26
  The defendants may have also violated the “parental” rights of
Greendale, exercised by the school’s officials in loco parentis, by
interviewing John Jr. on school grounds without its consent. We
decline to address this issue, however, because the allegation
of abuse leveled against Principal Bond (of M.G.) makes this a
far closer question, and because, notwithstanding any direct
claim it might have, Greendale also has a derivative claim
against the defendants for their failure to notify and obtain
consent from the Does, in the absence of any reason to sus-
pect them of child abuse, before interviewing John Jr. Pierce,
268 U.S. at 534-36; Darryl H., 801 F.2d at 901.
No. 01-3648                                                       45

evidence giving rise to a reasonable suspicion that the
plaintiff parents were abusing their children or that the
                                           27
children were in imminent danger of abuse.
   Having already considered the nature of the privacy
interests upon which the plaintiffs claim the defendants
have intruded, and the character of the intrusion com-
plained of, we now turn to the third and fourth prongs
of the familial relations balancing test, the nature and
immediacy of the governmental concern at issue and the
efficacy of the means employed by the defendants for
meeting this concern. As a threshold matter, these inquires
must be considered in tandem to determine whether the
governmental actions challenged were based on “some
definite and articulable evidence giving rise to a reason-
able suspicion that a child ha[d] been abused or [was] in
imminent danger of abuse.” Brokaw, 235 F.3d at 1019; see
also Croft, 103 F.3d at 1126 (same). If not, neither the state
nor its officials have any interest whatsoever “in protect-
ing children from their parents,” and no further inquiry
(i.e., balancing of interests) is necessary. Id.
   In assessing the reasonableness of the defendants’ actions
in this case, we begin with the constitutional presump-
tion that “fit parents act in the best interests of their chil-
dren,” Troxel, 530 U.S. at 68, and stress that unless govern-
ment officials have evidence calling into question the fit-
ness of a parent, there is “no reason for the State to inject
itself into the private realm of the family to further ques-
tion the ability of that parent to make the best decisions


27
   The plaintiffs also allege that the defendants’ “disruption of
their children’s education at Greendale” also violated their
right to familial relations. They failed to develop this argu-
ment on appeal, however, and thus have waived it. Martin
v. Shawano-Gresham Sch. Dist., 295 F.3d 701, 706 n.4 (7th Cir. 2002).
46                                                No. 01-3648

concerning the rearing of that parent’s children.” Id. at 68-
69. The Bureau’s own Investigation Standards take this
presumption into account by providing that “[w]hen a
child has been [allegedly] maltreated by an individual
outside the family, [caseworkers] should act as collabora-
tors with and consultants to the parents[,] [because] [p]ar-
ents are the best resource for meeting children’s needs.”
The Bureau also has an “interview protocol,” which re-
quires caseworkers to begin their investigation by contact-
ing the parents of the child allegedly abused, “[u]nless
there is information suggesting that parental action or
inaction contributed to the circumstances of the maltreat-
ment or that the parents’ reaction to the incident has been
detrimental to the child . . . .”
  Here, the defendants not only failed to presume that the
plaintiff parents would act in the best interest of their
children, they assumed the exact opposite, that the par-
ents might be complicit in any abuse that may have been
meted out by Principal Bond because Greendale’s par-
ent/student handbook specified the use of a “swat” as a
method of discipline at the school. Indeed, this is the
only reason given by the defendants in support of their
claim that it was reasonable for them to interview John Jr.
without notifying or obtaining the consent of his parents
and to target the plaintiff parents as child abusers (i.e.,
open files on them and interview, or attempt to interview,
                                      28
their children without their consent). The defendants took


28
  Defendant Wichman believed that it was appropriate to
interview John Doe Jr. without notifying or obtaining the con-
sent of his parents because he “was concerned about the young
ages of the children who were subject to this type of physical
discipline . . . [and because] the parent/student handbook
                                                 (continued...)
No. 01-3648                                                47

these actions despite the fact that there was no evidence
that: (1) the plaintiff parents were aware that the Bureau
was investigating Bond for abusing a former student; (2)
any of the plaintiff parents’ children had ever been injured
as a result of a spanking administered by Bond; or (3) the
plaintiff parents had ever mentally or physically abused
their children.
  Given these facts it is apparent that the defendants
treated corporal punishment as child abuse per se. By doing
so, the defendants not only disregarded the constitutional
presumption “that fit parents act in the best interests of
their children,” Troxel, 530 U.S. at 68, they also ignored the
Bureau’s own Investigation Standards, which emphasize
that “[c]orporal punishment . . . does not, in itself, consti-
tute a report of child physical abuse.” According to these
standards, “[r]eports of physical abuse must suggest that
a child has been or may have been physically injured by
the act of the teacher or other school employee.”
  Furthermore, although the Supreme Court has not “set
out exact metes and bounds to the protected interest of a
parent in the relationship with his child,” Troxel, 530 U.S.
at 78 (Souter, J., concurring), the fundamental right of


28
  (...continued)
specified this type of punishment was used, and that the par-
ents may be aware of this method of physical discipline and
were not protecting their children.” Based on her review of
Greendale’s parent/student handbook and Wichman’s reports
concerning M.G., defendant Hansen “decided that further
investigation into the circumstances of [John Jr.] who was
reported [by M.G.] to have been swatted was in order.” Hansen
was “concerned after reviewing the [school’s parent/student]
[h]andbook that parents of Greendale Baptist Academy chil-
dren might be failing to protect their children from possible
abuse at [the school].”
48                                                No. 01-3648

parents to direct the upbringing of their children necessarily
includes the right to discipline them. Meyer, 262 U.S. at
399 (holding that the “liberty” guaranteed by the Four-
teenth Amendment “denotes . . . the right of the individual
to . . . establish a home and bring up children . . . and . . .
enjoy those privileges long recognized at common law
as essential to the orderly pursuit of happiness by free
         29
men”).
  Additionally, the fundamental right of parents to disci-
pline their children includes the right to delegate that
right to private school administrators. As previously
noted, when parents place minor children in private
schools for their education, “the teachers and administra-
tors of those schools stand in loco parentis over the chil-
dren entrusted to them.” Vernonia Sch. Dist., 515 U.S. 646,
654 (1995). This is because a parent “may . . . delegate part
of his parental authority, during his life, to the tutor or
schoolmaster of his child; who is then in loco parentis,
and has such a portion of the power of the parent commit-
ted to his charge, viz. that of restraint and correction, as
may be necessary to answer the purposes for which he
is employed.” Id. at 655 (quoting 1 William Blackstone,
Blackstone’s Commentaries on the Laws of England 441
(1769)) (emphasis added).
  And while it is not our place to enter the longstanding
fray over the appropriateness of corporal punishment, we
recognize, as the Supreme Court has, that the view that


29
   See 3 William Blackstone, Blackstone’s Commentaries on the
Laws of England 120 (1765) (noting the legality of parents and
teachers giving moderate physical “correction” to the children
entrusted to their care); 2 James Kent, Commentaries on Amer-
ican Law 169 (1826) (noting that parents have “a right to the
exercise of such discipline, as may be requisite for the dis-
charge of their sacred trust”).
No. 01-3648                                                       49

“corporal punishment serves important educational inter-
ests” is deeply rooted in this republic’s history. Ingraham
v. Wright, 430 U.S. 651, 681 (1977). We also acknowledge
that people of many faiths, and perhaps some of no faith
at all, genuinely believe in the truth of the oft-recited
phrase: “Spare the rod, and spoil the child.” John Bartlett,
Bartlett’s Familiar Quotations 263:21 (Justin Kaplan ed., 16th
ed. 1992) (phrase attributed to a poem by Samuel Butler
entitled “Hudibras”).
  However, no matter one’s view of corporal punishment,
the plaintiff parents’ liberty interest in directing the up-
bringing and education of their children includes the
right to discipline them by using reasonable, nonexcessive
corporal punishment, and to delegate that parental author-
                                30
ity to private school officials. See Meyer, 262 U.S. at 399;
Ingraham, 430 U.S. at 661 (noting that at common law, “a
single principle has governed the use of corporal punish-
ment since before the American Revolution: Teachers
may impose reasonable but not excessive force to dis-
                   31
cipline a child”).


30
  We also recognize that when parents decide to send their
children to a religious or parochial school they oftentimes do
so as an “exercise” of their religious beliefs. See Prince v. Massa-
chusetts, 321 U.S. 158, 165 (1944) (noting “[t]he rights . . . of
parents to give [their children] religious training and to encour-
age them in the practice of religious belief . . . .”); Grove v. Mead
Sch. Dist. No. 354, 753 F.2d 1528, 1533 (9th Cir. 1985) (holding
“[t]he free exercise clause recognizes the right of every person
to choose among types of religious training and observance,
free of state compulsion”).
31
     In Ingraham, the Supreme Court noted that:
       Blackstone catalogued among the “absolute rights of indi-
       viduals” the right “to security from the corporal insults of
                                                    (continued...)
50                                                     No. 01-3648

   In making this determination, we are by no means
suggesting that the right of parents to discipline their
children is absolute or that parents are immune from being
investigated for child abuse. Brokaw, 235 F.3d at 1019
(holding that “the constitutional right to familial integrity
is not absolute”); Croft, 103 F.3d at 1125 (noting that “[t]he
right to familial integrity . . . does not include a right to
remain free from child abuse investigations”). The right
of parents to discipline their children does not give them
a license to abuse them. It does, however, preclude state
officials from interfering with the right of parents to physi-
cally discipline their children or to delegate the authority to
do so to private school officials, unless there is evidence
that the discipline being administered is patently unreason-
                   32
able or excessive.


31
     (...continued)
        menaces, assaults, beating, and wounding,” 1 W. Blackstone,
        Commentaries 134, but he did not regard it a “corporal
        insult” for a teacher to inflict “moderate correction” on a
        child in his care. To the extent that force was “necessary
        to answer the purposes for which (the teacher) is employed,”
        Blackstone viewed it as “justifiable or lawful.”Id. at 453; 3
        id. at 120. This basic doctrine has not changed.
430 U.S. at 661 (emphasis added).
32
  In fact, we have held that unless there is evidence that the
physical contact or discipline in question was severe or exces-
sive, even “a single hitting of a child” will not give rise to a rea-
sonable suspicion of child abuse because:
       [W]ere that the case, nearly any practitioner or case worker
       who has ever witnessed a slapping of a child would be
       under a legal duty to report the occurrence to the desig-
       nated agency—and every parent who ever slapped or
       spanked a child would face the possibility of losing custody
                                                      (continued...)
No. 01-3648                                                      51

  Here, because the defendants had no evidence giving rise
to a reasonable suspicion that the plaintiff parents were
abusing their children, or that they were complicit in any
such abuse, the defendants violated the plaintiffs’ right
to familial relations by conducting a custodial interview
of John Doe Jr. without notifying or obtaining the consent
of his parents and by targeting the plaintiff parents as
child abusers. See Wallis, 202 F.3d at 1138 (holding that
government officials “cannot seize children suspected of
being abused or neglected unless reasonable avenues of
investigation are first pursued . . . .”); Croft, 103 F.3d at 1127
(holding that allegations of neglect were insufficient, as
a matter of law, to establish that caseworker had reason-
able basis to suspect that a child was in imminent danger
of abuse).
  Finally, Mr. and Mrs. John Doe and John Jr. allege that
the defendants violated their right to familial relations
by threatening to remove the Doe children from their
                   33
parents’ custody. In support of this claim, the Does point
to the message defendant Heck left in their voice mail on
December 28, 1998, stating that if she had not heard from
the Does’ attorney within 24 hours “the Bureau will take
steps to . . . protect the children in your home . . . under
Chapter 48” and that she was “not messing around any-


32
     (...continued)
        of the child . . . . While one instance of child-hitting may
        raise a red flag, it does not immediately become a “suspi-
        cion” of child abuse.
Lewis v. Anderson, 308 F.3d 768, 774 (7th Cir. 2002), cert. denied,
Lewis v. Stolle, ___S. Ct. ___, 2003 WL 256933 (March 10, 2003).
33
   There is nothing in the record to support the other plain-
tiff parents’ assertions that the defendants threatened to remove
their children from their custody.
52                                                 No. 01-3648

more!” The Does also note that on the same day this
threat was made, defendant Wichman had a meeting with
Sergeant Belli and Officer Adamczak of the Greendale
Police Department, during which he advised them that
if the Does did not have their attorney contact the Bu-
reau within the next 24 hours, he and Heck planned to go
to their residence and physically remove the children
from their custody.
   We conclude that the defendants’ threat to remove John
Jr. and his sister from the custody of their parents vio-
lated the Does’ right to familial relations, which includes
a liberty interest in the maintenance of the family unit.
Stanley, 405 at 651; Duchesne v. Sugarman, 566 F.2d 817, 825
(2d Cir. 1977). This protection is especially important where,
as here, “we are concerned with the most essential and
basic aspect of familial privacy—the right of the family
to remain together without the coercive interference of
the awesome power of the state.” Duchesne, 566 F.2d at
825. The interest being protected is not only that of the
“parent in the ‘companionship, care, custody and manage-
ment of his or her children,’ [but also] of the children in
not being dislocated from the ‘emotional attachments
that derive from the intimacy of daily association,’ with the
parent.” Id. (citations omitted). Although it is true the
defendants did not make good on their threat, the threat
alone implicates the Does’ liberty interest in familial
relations. Sundbye v. Ogunleye, 3 F. Supp. 2d 254, 262-64
(E.D.N.Y. 1998). Moreover, in this case, the defendants’
threat to remove the Does’ children from their custody
is sufficient, in and of itself, to support the Does’ claims
because the defendants had no reason whatsoever to sus-
pect that Mr. and Mrs. Doe were abusing their children.
See, e.g., Miller v. City of Philadelphia, 174 F.3d 368, 376 (3d
Cir. 1999) (holding that when a social worker “threaten[s]
to remove a child from the home if the father himself
No. 01-3648                                                 53

d[oes] not leave . . . the social worker effectively remove[s]
the child from the parents’ custody”); Croft, 103 F.3d at 1124-
27 (holding that right to familial relations was violated
when child welfare caseworker gave a father “an ultima-
tum . . . [that] unless he left his home and separated himself
from his daughter until the investigation was complete,
she would take [his daughter] physically from the home . . .
and place her in foster care”). See also Brokaw, 235 F.3d
at 1019 (holding that “a state has no interest in protect-
ing children from their parents unless it has some definite
and articulable evidence giving rise to a reasonable suspi-
cion that a child has been abused or is in imminent danger
of abuse”).
   We recognize that child welfare caseworkers are often
called upon to make difficult decisions without the bene-
fit of extended deliberation. And there is, perhaps, no
more worthy object of the public’s concern than prevent-
ing the most vulnerable members of society, children of
tender years, from being physically abused. Darryl H., 801
F.2d at 902. This unquestionably compelling state interest,
however, may not be used as a pretense for arbitrary gov-
ernmental intrusion into the private affairs of its citizens.
Indeed, in many cases, parents send their children to private
schools because they fundamentally disagree with the
manner in which the government chooses to operate its
public school system. Furthermore, some parents enroll
their children in religious or parochial schools so that they
will be educated in an environment that reinforces cer-
tain religious beliefs and values. These are important
constitutional interests (i.e., right to familial relations and
free exercise of religion) that should not be interfered with
by government officials unless there is a compelling rea-
son for doing so. See Meyer, 262 U.S. at 399 (noting right
of parents “to control the education of their own”); Norwood
v. Harrison, 413 U.S. 455, 461 (1973) (noting that “a state’s
54                                              No. 01-3648

role in the education of its citizens must yield to the right
of parents to provide an equivalent education for their
children in a privately operated school of the parents’
choice”); Committee for Pub. Educ. and Religious Liberty v.
Nyquist, 413 U.S. 756, 788 (1973) (holding that “a state law
interfering with a parent’s right to have his child educated
in a sectarian school would run afoul of the Free Exercise
Clause”).
  Although there are undoubtedly cases where it is difficult
to weigh a state’s interest in investigating an allegation of
child abuse against a parent or child’s right to familial
relations, this is not one of them. Here, the defendants
had no basis to suspect the plaintiff parents of child abuse,
and thus had no reason to interfere with their familial
relationships in the manner described herein. We, there-
fore, conclude that the plaintiffs have adequately stated
claims against the defendants for violating their right to
familial relations.
  The defendants are, nevertheless, entitled to qualified
immunity from the plaintiffs’ familial relations claims. As
previously noted, the plaintiffs’ claims proceed on three
separate and distinct grounds: (1) the defendants’ custodial
interrogation of John Jr. without notifying or obtaining
the consent of his parents; (2) the defendants’ investiga-
tion of the plaintiff parents for child maltreatment because
they authorized private school officials to use corporal
punishment as a means of disciplining their children; and
(3) the defendants’ threat to remove John Jr. and his
sister from their parents’ custody. As to the first ground,
the defendants are entitled to qualified immunity be-
cause a reasonable caseworker would have believed that
48.981(3)(c)1 gave him the authority to question John Jr. at
school without notifying or obtaining the consent of his
parents. The defendants are also entitled to qualified im-
No. 01-3648                                                      55

munity on the second ground; because, although the
plaintiff parents’ right to physically discipline their chil-
dren, or to delegate that right to private school officials,
could have been gleaned from a close reading of Supreme
Court precedent, we are not prepared to hold that the
right was clearly established so as to have placed the
defendants on notice, at the time of their investigation,
that treating corporal punishment as per se child abuse
violated the plaintiffs’ right to familial relations. Sweaney
v. Ada County, Idaho, 119 F.3d 1385, 1389 (9th Cir. 1997)
(noting that “[t]he fact that a court could interpret [Supreme
Court precedent] broadly to hold that a parent has a
constitutional right to [spank his] child . . . does not demon-
strate that this protection is clearly established . . . . [i.e.,]
that the constitutional norm relied upon is the logical
extension of principles and decisions already in the books”);
see also Doyle, 305 F.3d at 620 (holding that “it is not the
simple existence of analogous case law that defeats the
claim of qualified immunity; rather, these decisions must
demonstrate that, at the time the defendants acted, it
was certain that their conduct violated the law”); Suboh
v. District Attorney’s Office of Suffolk Dist., 298 F.3d 81, 93 (1st
Cir. 2002) (holding that “[a]rticulating the right as one of
‘familial integrity’ casts too broad a net. The inquiry into
whether a right is clearly established ‘must be undertaken
in light of the specific context of the case, not as a broad
general proposition’ ”) (citation omitted). Finally, the de-
fendants are also entitled to qualified immunity on the
third ground, that the threat to remove the Does’ children
from their custody violated their right to familial relations.
While there are a few cases in other jurisdictions holding
that a government official violates the right to familial
relations by threatening to remove a child from his parents’
custody, see, e.g., Miller, 174 F.3d at 376; Croft, 103 F.3d
at 1124-27, the law in this circuit did not place a reason-
56                                                 No. 01-3648

able child welfare caseworker on notice that such conduct
was clearly unconstitutional.
  Thus, although we find many of the actions taken by the
defendants during the course of their investigation quite
disturbing, we cannot, as a matter of law, hold that a rea-
sonable caseworker or supervisor would have known
that conducting a child abuse investigation in the man-
ner outlined herein violated the plaintiffs’ constitutional
right to familial relations.


C. “Procedural” Due Process Claims
  The plaintiffs also contend that the defendants’ actions
in this case denied all of them procedural due process. In
a procedural due process claim, the deprivation by the
state of a constitutionally protected interest in “life, liberty,
or property” is not in and of itself unconstitutional; what
is unconstitutional is the deprivation of such an interest
without due process of law. Brokaw, 235 F.3d at 1020. A
procedural due process claim involves a two-step inquiry:
(1) whether the defendants deprived the plaintiffs of a
constitutionally protected liberty or property interest; and
(2) if so, whether that deprivation occurred without due
process of law. Zinerman v. Burch, 494 U.S. 113, 125 (1990);
Doyle, 305 F.3d at 616.
  Our analysis up to this point demonstrates that the
plaintiffs have satisfied the first step by adequately alleging
claims for illegal search, illegal seizure, and violation of
the right to familial relations. We, therefore, turn to the
second step of the inquiry: what process was due. In ad-
dressing this question, we note that “the precise timing
and form of the procedures that the government must af-
ford an individual hinge upon the particularities of the
situation,” and that due process, “ ‘unlike some legal rules,
No. 01-3648                                                57

is not a technical conception with a fixed content unre-
lated to time, place, and circumstances.’ ” Doyle, 305 F.3d
at 618 (citation omitted). To the contrary, “due process
is flexible, requiring different procedural protections de-
pending on the situation at hand.” Id.
  In order to ascertain the amount of process constitution-
ally due in a given case, we consider: (1) the private inter-
est that will be affected by the official action; (2) the risk
of an erroneous deprivation of such interest through
the procedures used, and the probable value, if any, of
additional or substitute procedural safeguards; and (3)
the government’s interest, including the function involved
and the fiscal and administrative burdens that the addi-
tional or substitute procedural requirement would entail.
Mathews v. Eldridge, 424 U.S. 319, 335 (1976); see also
Doyle, 305 F.3d at 618. In this case, however, the Mathews
balancing test was essentially subsumed into our analysis
of the plaintiffs’ underlying constitutional claims, all of
which required a balancing of the plaintiffs’ interests
against those of the government. Brokaw, 235 F.3d at 1020
n.16 (noting that a “single act” can give rise to both a
substantive and procedural due process claim); Darryl H.,
801 F.2d at 901-02 n.7. (noting that although “[f]ourteenth
amendment due process analysis obviously differs in
some respects from fourth amendment analysis . . . . both
interests can be treated together . . . . [because] [w]hether
substantive due process rights are at stake, or procedural
due process rights are at stake, a court must essentially
weigh the privacy interest of the family member against
the interests of the government”).
  Given the foregoing, we conclude that the plaintiffs
have stated claims against the defendant for violating
their right to procedural due process by: (1) failing to ob-
tain a warrant or court order before searching Greendale’s
58                                                  No. 01-3648

premises and seizing John Doe Jr.; (2) interrogating John
Jr. without first notifying his parents and obtaining their
consent; and (3) investigating the plaintiff parents for child
abuse and threatening to remove the Does’ children from
their custody without definite and articulable evidence
giving rise to a reasonable suspicion that the plaintiff
parents had abused their children or that the children were
in imminent danger of being abused.
  Nevertheless, as with the underlying constitutional
claims, the defendants are entitled to qualified immunity
from plaintiffs’ procedural due process claims. The defen-
dants searched Greendale’s premises, seized John Doe Jr.,
and interrogated John Jr., relying on the “authority” granted
to them by § 48.981(3)(c)1. Moreover, as noted supra, to
the extent the defendants investigated the plaintiff par-
ents solely due to their use of or support for corporal
punishment, or threatened to remove the Does’ children
from their custody, the law in this area was not clearly
established so as to place the defendants on notice that
their actions were clearly unconstitutional. The defendants
are, therefore, entitled to qualified immunity from plaintiffs’
procedural due process claims.


D. Facial and As Applied Challenges to the Constitution-
   ality of Wisconsin Stat. § 48.981(3)(c)1
  Finally, we conclude our analysis by addressing the
plaintiffs’ argument that § 48.981(3)(c)1 is unconstitutional,
both facially and as applied. We begin with the plaintiffs’
as applied challenge. As we have noted on numerous oc-
casions, “it is a proper exercise of judicial restraint for courts
to adjudicate as-applied challenges before facial ones in
an effort to decide constitutional attacks on the narrowest
possible grounds and to avoid reaching unnecessary con-
No. 01-3648                                                59

stitutional issues.” Commodity Trend Serv., Inc. v. Commod-
ity Futures Trade Comm’n, 149 F.3d 679, 689 n.5 (7th Cir.
1998).
   As our foregoing analysis demonstrates, § 48.981(3)(c)1
is clearly unconstitutional as applied to the plaintiffs. This
statutory provision permits government officials to inter-
view a child at “any location without permission from
the child’s parent, guardian or legal custodian if necessary
to determine if the child is in need of protection of ser-
vices . . . .” § 48.981(3)(c)1. Although the purpose behind
this legislative enactment is no doubt well intended,
governmental objectives may not override the constitu-
tional protections afforded by the Fourth and Fourteenth
Amendments. Thus, to the extent § 48.981(3)(c)1 authorizes
government officials to interview children suspected
of being abused on private property without a warrant,
probable cause, consent, or exigent circumstances, it is
clearly unconstitutional as applied.
  We reject the plaintiffs’ contention that § 48.981(3)(c)1 is
facially unconstitutional. The Supreme Court has held
that a facial challenge to the constitutionality of a statute
will only succeed if a plaintiff can “establish that no set
of circumstances exists under which the Act would be
valid.” United States v. Salerno, 481 U.S. 739, 745 (1987).
Because § 48.981(3)(c)1 can be applied constitutionally (e.g.,
when government officials interview a child on public
school property because they have definite and articulable
evidence giving rise to a reasonable suspicion that a child
has been abused by his parents or is imminent danger
of parental abuse), the plaintiffs’ facial challenge may not
be sustained.
60                                             No. 01-3648

                           III.
  For the reasons expressed in this opinion, the district
court’s judgment is AFFIRMED.

A true Copy:
       Teste:

                         _____________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                  USCA-02-C-0072—4-16-03